Citation Nr: 1436137	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, previously denied as herniated cervical intervertebral disc.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a skin disability, claimed as a rash, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for a disability of the legs and feet, claimed as arthritis.

5.  Entitlement to service connection for a hand disability, to include as secondary to a back disability. 

6.  Entitlement to service connection for an elbow disability, to include as secondary to a back disability. 

7.  Entitlement to service connection for a respiratory disability, to include as secondary to exposure to herbicides.    

8.  Entitlement to service connection for a disability manifested by chest pain, to include as secondary to exposure to herbicides. 

9.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a subsequent May 2011 rating decision, the Board confirmed that no change is warranted for the prior denial of a cardiovascular disability.  

Service connection for posttraumatic stress disorder (PTSD), claimed as anger, was granted in a June 2012 rating decision.  The Veteran has not appealed the assigned rating or the effective date of that decision.  Therefore, it is not addressed in the decision below.  

The Veteran testified at a September 2012 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a skin disability, a disability of the legs and feet, a disability of the hands, a disability of the elbows, hearing loss, and a disability of the back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1978 rating decision denied service connection for herniated cervical intervertebral disc; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability has been received since the December 1978 rating decision.

3.  Throughout the period on appeal, the Veteran did not have a diagnosed disability manifested by chest pain.

4.  Throughout the period on appeal, the Veteran did not have a diagnosed respiratory disability.  


CONCLUSIONS OF LAW

1.  The December 1978 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the December 1978 denial of service connection for a back disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  The criteria for entitlement to service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a back disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The record shows that, through letters dated November 2007, December 2007, and November 2011, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The November 2007 letter was provided to the Veteran prior to the initial unfavorable decision in July 2008.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the November 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the duty to assist.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  In addition, the Veteran was provided with a VA examination addressing his claimed heart disability in April 2011.  After a thorough examination of the Veteran, the April 2011 VA examiner concluded that the Veteran did not have a diagnosed heart disability.  The Board finds the April 2011 VA examination to be sufficient in this instance, as it was based upon a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the Veteran was not provided with a VA examination with regard to his claimed respiratory disability, an examination was not warranted in this case as there is no evidence of a currently diagnosed respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the record as it stands includes adequate evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran has been afforded hearing before an acting Veterans Law Judge (AVLJ) and a Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the AVLJ and DRO noted that basis of the prior determination and the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the AVLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and has not identified any prejudice in the conduct of the Board or DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

New and Material Evidence - Back Disability

The Veteran seeks to reopen a claim of entitlement to service connection for a back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a disability of the spine was originally denied in October 1968 and December 1968 rating decisions.  The Veteran did not file a notice of disagreement regarding the December 1968 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the December 1968 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

Subsequently, a claim of service connection for a disability of the cervical spine was denied in December 1978.  The Veteran again did not file a notice of disagreement regarding the December 1978 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the December 1978 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2013); see also Buie, 24 Vet. App. at 251-52.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), "new" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in December 1978, VA has received additional evidence, including lay testimony from the Veteran relating his current disability to service, as well as additional treatment records reflecting diagnoses of disabilities of the cervical, thoracic, and lumbar spine.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, as the only evidence of record at that time consisted of private medical records reflecting a diagnosis of a cervical spine disorder.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a back disability.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Chest Pain

The Veteran contends that he has a disability manifested by chest pain.  VA treatment records are silent regarding any heart disability.  A December 2008 VA treatment record showed a normal cardiac examination.  A March 2009 VA treatment record found that the Veteran's chest pain was getting better since his divorce, but noted that he still had emotional problems.  In May 2011, the Veteran complained of chest pain.  The examination was normal and the examiner did not diagnose any cardiac disability.  A May 2012 X-ray demonstrated normal heart size with mild tortuosity of the thoracic aorta.  

The Veteran was afforded a VA examination in April 2011.  The examiner noted the Veteran's history of complaints of chest pain.  He also discussed the Veteran's history of cardiac testing.  He performed a physical examination on the Veteran.  He noted a normal cardiac examination.  In spite of subjective complaints, he found no evidence to support a diagnosis of ischemic heart disease.  

As seen by the evidence above, the evidence does not show that the Veteran has a current physical disability manifested by chest pain.  Without a current diagnosed disability, the claim for service connection cannot be established.  The Court has indicated that an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The Board acknowledges the Veteran's occasional complaints of chest pain, but notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran is certainly competent to testify as to symptoms such as chest pain, which are non-medical in nature; however, he is not competent to render a medical diagnosis of a disability manifested by chest pain.  See Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Despite being repeatedly examined regarding his heart, the evidence does not show a currently diagnosed disability manifested by chest pain.  

Based on the evidence above, the Board finds a preponderance of the evidence is against the Veteran's claim that he has a current disability manifested by chest pain related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection - Respiratory Disability

The Veteran asserts that he has a respiratory disability related to service, specifically to his exposure to herbicides.  The Board finds that the evidence fails to show a current respiratory disability.  

VA treatment records continuously describe the lungs as clear or clear to auscultation.  The Veteran is not on any medication for a respiratory disability.  In May 2012, the Veteran reported that he routinely climbs three flights of stairs without dyspnea.  During the September 2013 hearing, the Veteran replied "I don't know" when asked to describe his symptoms.  Upon further questioning he noted that he gets short of breath.  

The Board finds the Veteran's single complaint of shortness of breath during the Board hearing to be of less probative value than the numerous notations of clear lungs, the lack of treatment, and the statements during treatment noting no shortness of breath upon climbing three flights of stairs.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); See also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board acknowledges that the Veteran was exposed to herbicides during his service in Vietnam, however, a current disability is a necessary component of any service-connection claim.  

As seen by the evidence above, the evidence does not reflect a diagnosed respiratory disability.  Without a current diagnosed disability, the claim for service connection cannot be granted.  The Court has indicated that an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. 141; Brammer, 3 Vet. App. 223.

Based on the evidence above, the Board finds a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a respiratory disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v, 1 Vet. App. at 54-56.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a disability manifested by chest pain, to include as secondary to exposure to herbicides, is denied.

Entitlement to service connection for a respiratory disability, to include as secondary to exposure to herbicides, is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for hearing loss, the VA examiner reported similar audiological findings in July 2011 as in July 2008.  However, the record only contains a broad description of the July 2011 findings and does not include puretone thresholds and speech discrimination scores.  The Board must remand the issue to obtain the specific audiological findings of July 2011.  Additionally, the Veteran asserted during his September 2012 hearing that his hearing loss has worsened since his prior audiological examination.  As the evidence currently of record does not show a hearing loss disability for VA purposes, the current level of hearing loss disability is of critical importance to the Veteran's claim.  For that reason, the Board finds that an additional VA examination is necessary to determine whether the Veteran's hearing impairment has worsened to the level of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2013).

The Veteran should also be provided with a VA examination addressing the merits of his claim for entitlement to service connection for arthritis of the legs and feet.  During service, the Veteran reported giving way of his legs.  Additionally, he suffered a fractured left foot.  The Board notes that the Veteran's lay statements regarding current pain and disability, coupled with the evidence of injury and complaints during service, are sufficient to require a VA examination in this case.  

With regard to the Veteran's claim for entitlement to service connection for a back disability, the Veteran should be provided with a VA examination to determine the etiology of any diagnosed back disorder.  The Board notes the Veteran's complaints of pain in his neck radiating down his spine during service.  Additionally, the Veteran testified to the extreme physical conditions required during his service in Vietnam.  A VA examination is necessary to determine if the Veteran has a current back disability that is causally or etiologically related to service.  

As the Veteran complained that his back pain radiated to his extremities during service, the Board finds that the issues of entitlement to service connection for a hand or elbow disability are inextricably intertwined with the claim for entitlement to service connection for a back disability.  Therefore, the VA examination should also address the etiology of the Veteran's hand and elbow disabilities.

Last, the Veteran should be provided with a VA examination to determine the etiology of any skin disability found.  The Board observes that the Veteran was referred to the dermatology clinic several times during service.  The records reflect that the Veteran specifically complained of a rash over his abdomen and waist.  He was also seen for warts.  As the Veteran has complaints of a skin disability during service and complains of a recurring rash now that is treated with medication, the Board finds that a VA examination is necessary to determine if there is any relationship between the Veteran's current complaints of a rash and his in-service rash or warts.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file any outstanding VA treatment records, to include the specific audiological findings with puretone thresholds, of the July 2011 audiological examination.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any hearing loss disability.  Ask the examiner to review the Veteran's entire claims file, including the service treatment records, post-service treatment records, as well as the Veteran's lay statements and testimony before the Board.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is related to the Veteran's service.  The examiner should assume that the Veteran is credible in reporting his history of in-service noise exposure.  

A complete rationale should be given for any opinion provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must state that fact, and provide the reasons why an opinion would require speculation as well as indicate what evidence would be necessary to form an opinion.

3.  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the existence and etiology of any disability of the back, legs, hands, feet, and elbows.  Ask the examiner to review the Veteran's entire claims file, including the service treatment records, post-service treatment records, as well as the Veteran's lay statements and testimony before the Board.  Based on a review of the evidence of record, the examiner should provide the following opinions:

a.)  Does the Veteran currently have a disability of the back, feet, legs, hands, or elbows?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed elbow disability is causally or etiologically related to service?  

c.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed leg disability is causally or etiologically related to service?  

d.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed foot disability is causally or etiologically related to service? 

e.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hand disability is causally or etiologically related to service?

f.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability is causally or etiologically related to service?  

g.) Is it at least as likely as not (a 50 percent probability or greater) that any elbow, leg, foot, or hand disability was caused or aggravated by the Veteran's back disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should consider the Veteran's lay statements regarding his physical activities during service, his in-service symptoms, and his post-service symptoms and treatment.  The examiner must provide a thorough explanation and rationale for all opinions provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must state that fact, and provide the reasons why an opinion would require speculation as well as indicate what evidence would be necessary to form an opinion.

4.  Schedule the Veteran for a VA skin examination to determine the existence and etiology of any skin disorder found.  Ask the examiner to review the Veteran's entire claims file, including the service treatment records which show a treatment for a rash and wart during service, prior examination reports of record, as well as the Veteran's lay statements and testimony before the Board.  Based on a review of the evidence of record, the examiner should provide the following opinions:

a.)  Does the Veteran have a currently diagnosed skin disability?  

b.)  Is it at least as likely as not that any diagnosed skin disability is causally or etiologically related to service?  

The examiner should consider and address the Veteran's lay statements of current medication treatment for a skin disability as well as the evidence of skin symptomatology (rash and warts) during service.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must state that fact, and provide the reasons why an opinion would require speculation as well as indicate what evidence would be necessary to form an opinion.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. KATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


